Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on November 12, 2020. Claims 19-36 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
8.	Claims 19-21, 23-27, 30-33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo; Yugeswar et al. (US 20190174571 A1), hereafter “Deenoo,” in view of JIN; Hui et al. (US 20170071021 A1), hereafter “JIN.”
	Consider claim 19. Deenoo discloses a method, comprising: selecting, by a terminal device, a first cell (see fig. 1A, pars. 0031 and 0032; [0031] The communications systems 100 may also include a base station 114a and/or a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface ); when a radio access technology (RAT) of the first cell is the same as a RAT of a source cell, sending, by the terminal device, a first message to a reselected radio access network device (see pars. 0241 and 0241; [0241] Terms such as identity, WTRU identity, WTRU identity in the RAN paging message, WTRU identity associated with light connection, etc. may be used interchangeably. [0242] A WTRU in an INACTIVE state may provide assistance for a reachability indication. For example, a WTRU may receive a RAN paging message and/or transmit a RAN paging response (for example, if the paging message carries a matching WTRU identity). A RAN paging message may indicate that WTRU may stay in an INACTIVE state while sending UL response. A RAN paging message may carry an UL grant for a RAN paging response. A WTRU may be configured to transmit a RAN paging area update message at a preconfigured periodicity. A RAN paging area update message may enable a RAN to provide a WTRU reachability indication to the core network. A RAN paging area update message may enable a RAN to update a RAN-CN interface….), wherein the first message requests to reestablish a radio resource control (RRC) connection between the terminal device and an access network, and the reselected radio access network device is a radio access network device to which the first cell belongs (see pars. 0264 and 0283; [0264] A WTRU context may be recovered ). 
see par. 0251; [0251] However, in this embodiment of the present disclosure, to avoid frequent changes of the wireless terminal between the second RAT and the first RAT, the wireless terminal is not redirected to the first RAT network after receiving the fourth message, but selects to continue to camp on the second RAT. That is, in this embodiment, the wireless terminal reestablishes the connection with the second RAT network after receiving the fourth message, where the message may be, for example, an RRC connection).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deenoo and have it include the teachings of JIN. The motivation would have been in order to avoid frequent changes of the wireless terminal between the second RAT and the first RAT (see par. 0251). 
Consider claim 20 in view of claim 19 above. Deenoo further discloses wherein before sending the first message to the reselected radio access network device, the method further comprises: retaining, by the terminal device, a security configuration used in the source cell, wherein the security configuration comprises at least one of an RRC integrity protection key or an RRC integrity protection algorithm (see par. 0260 and Security keys may include a key for the integrity protection of RRC signaling (K.sub.RRcinactive.sub._.sub.int), one for the ciphering of RRC signaling (K.sub.RRCinactive.sub._.sub.enc), and/or one for the ciphering of user data (K.sub.UPinactive.sub._.sub.enc).”).
Consider claim 21 in view of claim 19 above. Deenoo further discloses wherein before sending the first message to the reselected radio access network device, the method further comprises: performing, at least one of the following actions: resetting a media access control (MAC) entity (see par. 0323; … reset MAC (including, for example, SCG MAC if established) associated with source RAT… Examiner’s Note: Claim is written in alternate form); retaining a source service data adaptation protocol (SDAP) entity corresponding to a data radio bearer (DRB); retaining a source packet data convergence protocol (PDCP) entity corresponding to a signaling radio bearer (SRB); or retaining a source PDCP entity corresponding to a DRB.
	Consider claim 23 in view of claim 19 above. Deenoo further discloses wherein before sending the first message to the reselected radio access network device, the method further comprises: when the RAT of the first cell is the same as the RAT of the source cell, determining, by the terminal device, that the first cell is connected to a source core network (see par. 0040).
	Consider claim 24 in view of claim 19 above. Deenoo further discloses wherein selecting the first cell comprises: determining, by the terminal device, a to-be-selected cell connected to a source core network, as the first cell (see pars. 0330 and 0331).
claim 25. Deenoo discloses an apparatus, comprising (see fig. 1A #102): at least one processor (see fig. 1B #118); and a non-transitory memory storing instructions for execution by the at least one processor; wherein, when executed, the instructions cause the apparatus to perform operations comprising (see par. 0523; [0523] The processes described above may be implemented in a computer program, software, and/or firmware incorporated in a computer-readable medium for execution by a computer and/or processor): selecting a first cell (see fig. 1A, pars. 0031 and 0032; [0031] The communications systems 100 may also include a base station 114a and/or a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks, such as the CN 106/115, the Internet 110, and/or the other networks 112…); when a radio access technology (RAT) of the first cell is the same as a RAT of a source cell, sending, by the terminal device, a first message to a reselected radio access network device (see pars. 0241 and 0241; [0241] Terms such as identity, WTRU identity, WTRU identity in the RAN paging message, WTRU identity associated with light connection, etc. may be used interchangeably. [0242] A WTRU in an INACTIVE state may provide assistance for a reachability indication. For example, a WTRU may receive a RAN paging message and/or transmit a RAN paging response (for example, if the paging message carries a matching WTRU identity). A RAN paging message may .), wherein the first message requests to reestablish a radio resource control (RRC) connection between the terminal device and an access network, and the reselected radio access network device is a radio access network device to which the first cell belongs, and the apparatus is applied to the terminal device (see pars. 0264 and 0283; [0264] A WTRU context may be recovered based on a pre-existing RAN-Core interface. A WTRU may assist a RAN to recover an RRC context from a pre-existing RAN-Core interface and/or WTRU context at the core. A WTRU may trigger a core network to establish a WTRU context in RAN. A WTRU (e.g., upon reconfiguration failure) may perform NAS triggered RRC connection recovery (NRC), for example, rather than full establishment. A WTRU may use resources obtained as a result of a reconnection procedure to perform an NRC procedure. For example, a WTRU may transmit an NRC message (e.g., a Tracking area update) and/or an NAS message to trigger an NRC procedure. For example, an NRC procedure may be piggybacked with an RRC connection, reconnection and/or reestablishment procedure… and ). 
Deenoo, however, does not particular refer to the following limitation taught by JIN, in analogous art; receiving, by the terminal device, a second message sent by the reselected radio access network device, wherein the second message indicates to the terminal device to establish a connection to the reselected radio access network device (see par. 0251; [0251] However, in this embodiment of the present disclosure, to avoid frequent changes of the wireless terminal between the second RAT and the first RAT, the wireless terminal is not redirected to the first RAT network after receiving the fourth message, but selects to continue to camp on the second RAT. That is, in this embodiment, the wireless terminal reestablishes the connection with the second RAT network after receiving the fourth message, where the message may be, for example, an RRC connection).
see par. 0251). 
Consider claim 26 in view of claim 25 above. Deenoo further discloses wherein, when executed, the instructions cause the apparatus to perform operations further comprising: before sending the first message to the reselected radio access network device, retaining a security configuration used in the source cell, wherein the security configuration comprises at least one of an RRC integrity protection key or an RRC integrity protection algorithm. (see par. 0260 and 0427; “Security keys may include a key for the integrity protection of RRC signaling (K.sub.RRcinactive.sub._.sub.int), one for the ciphering of RRC signaling (K.sub.RRCinactive.sub._.sub.enc), and/or one for the ciphering of user data (K.sub.UPinactive.sub._.sub.enc).”).
Consider claim 27 in view of claim 25 above. Deenoo further discloses wherein, when executed, the instructions cause the apparatus to perform operations further comprising: before sending the first message to the reselected radio access network device, performing at least one of the following actions: resetting a media access control (MAC) entity (see par. 0323; … reset MAC (including, for example, SCG MAC if established) associated with source RAT… Examiner’s Note: Claim is written in alternate form); retaining a source service data adaptation protocol (SDAP) entity corresponding to a data radio bearer (DRB); retaining 
	Consider claim 30 in view of claim 25 above. Deenoo further discloses wherein selecting the first cell comprises: determining, by the terminal device, a to-be-selected cell connected to a source core network, as the first cell (see pars. 0330 and 0331).
Consider claim 31. Deenoo discloses  non-transitory memory storage medium comprising computer-executable instructions that, when executed, cause a device to (see par. 0523; [0523] The processes described above may be implemented in a computer program, software, and/or firmware incorporated in a computer-readable medium for execution by a computer and/or processor): selecting a first cell (see fig. 1A, pars. 0031 and 0032; [0031] The communications systems 100 may also include a base station 114a and/or a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks, such as the CN 106/115, the Internet 110, and/or the other networks 112…); when a radio access technology (RAT) of the first cell is the same as a RAT of a source cell, sending, by the terminal device, a first message to a reselected radio access network device (see pars. 0241 and 0241; [0241] Terms such as identity, WTRU identity, WTRU identity in the RAN paging message, WTRU identity associated with light connection, etc. may be used interchangeably. [0242] A WTRU in an INACTIVE state .), wherein the first message requests to reestablish a radio resource control (RRC) connection between the terminal device and an access network, and the reselected radio access network device is a radio access network device to which the first cell belongs (see pars. 0264 and 0283; [0264] A WTRU context may be recovered based on a pre-existing RAN-Core interface. A WTRU may assist a RAN to recover an RRC context from a pre-existing RAN-Core interface and/or WTRU context at the core. A WTRU may trigger a core network to establish a WTRU context in RAN. A WTRU (e.g., upon reconfiguration failure) may perform NAS triggered RRC connection recovery (NRC), for example, rather than full establishment. A WTRU may use resources obtained as a result of a reconnection procedure to perform an NRC procedure. For example, a WTRU may transmit an NRC message (e.g., a Tracking ). 
Deenoo, however, does not particular refer to the following limitation taught by JIN, in analogous art; receiving, by the terminal device, a second message sent by the reselected radio access network device, wherein the second message indicates to the terminal device to establish a connection to the reselected radio access network device (see par. 0251; [0251] However, in this embodiment of the present disclosure, to avoid frequent changes of the wireless terminal between the second RAT and the first RAT, the wireless terminal is not redirected to the first RAT network after receiving the fourth message, but selects to continue to camp on the second RAT. That is, in this embodiment, the wireless terminal ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deenoo and have it include the teachings of JIN. The motivation would have been in order to avoid frequent changes of the wireless terminal between the second RAT and the first RAT (see par. 0251). 
Consider claim 32 in view of claim 31 above. Deenoo further discloses wherein the instructions, when executed, further cause the device to: before sending the first message to the reselected radio access network device, retain a security configuration used in the source cell, wherein the security configuration comprises at least one of an RRC integrity protection key or an RRC integrity protection algorithm (see par. 0260 and 0427; “Security keys may include a key for the integrity protection of RRC signaling (K.sub.RRcinactive.sub._.sub.int), one for the ciphering of RRC signaling (K.sub.RRCinactive.sub._.sub.enc), and/or one for the ciphering of user data (K.sub.UPinactive.sub._.sub.enc).”).
Consider claim 33 in view of claim 31 above. Deenoo further discloses wherein the instructions, when executed, further cause the device to: before sending the first message to the reselected radio access network device, perform at least one of the following actions: resetting a media access control (MAC) entity (see par. 0323; … reset MAC (including, for example, SCG MAC if established) Examiner’s Note: Claim is written in alternate form); retaining a source service data adaptation protocol (SDAP) entity corresponding to a data radio bearer (DRB); retaining a source packet data convergence protocol (PDCP) entity corresponding to a signaling radio bearer (SRB); or retaining a source PDCP entity corresponding to a DRB.
Consider claim 35 in view of claim 33 above. Deenoo further discloses wherein the instructions, when executed, further cause the device to: before sending the first message to the reselected radio access network device, the method further comprises: when the RAT of the first cell is the same as the RAT of the source cell, determining, by the terminal device, that the first cell is connected to a source core network (see par. 0040).
	Consider claim 36 in view of claim 33 above. Deenoo further discloses wherein selecting the first cell comprises: determining, by the terminal device, a to-be-selected cell connected to a source core network, as the first cell (see pars. 0330 and 0331).

9.	Claims 22, 28, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of JIN as applied to clams 19, 25 and 31 and further in view of KIM; Soenghun et al. (US 20180092156 A1), hereafter “KIM.”
	Consider claim 22 in view of claim 19 above. Deenoo as modified by JIN, discloses all the limitations that this claim depends upon, but does not particularly refer to the following limitation as taught by KIM, in the same field of endeavor; wherein after receiving the second message sent by the reselected radio access network device, the method further comprises: when the terminal device has retained a source PDCP entity 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deenoo, as modified by JIN and have it include the teachings of KIM. The motivation would have been in order to prevent data loss (see pars. 0373 and 0401). 
Consider claim 28, the subject matter recited in this claim has already been addressed in rejection to claim 22. Therefore, it has been analyzed and rejected based upon the rejection to claim 22.
Consider claim 29 in view of claim 28 above. Deenoo further discloses wherein, when executed, the instructions cause the apparatus to perform operations further comprising: before sending the first message to the reselected radio access network device, and when the RAT of the first cell is the same as the RAT of the source cell, determining that the first cell is connected to a source core network (see par. 0040).
Consider claim 34, the subject matter recited in this claim has already been addressed in rejection to claim 22. Therefore, it has been analyzed and rejected based upon the rejection to claim 22.
Conclusion 
10.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Jung; Sung Hoon et al. (US 20100130205 A1) discloses at paragraph 16 a cell reselection process for selecting a cell that provides the UE with best quality signal.
MOON; Jung-Min et al. (US 20160269952 A1) discloses at paragraph 10 when the terminal declares the RLF in the middle of proceeding with the handover procedure, the terminal may perform a connection re-establishment procedure regardless of the remaining handover procedure.
11.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 2, 2022